EXHIBIT 10.1

 

 

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT (the “Agreement”) made as of the 21st day of May 2003 by
and between Legato Systems, Inc., a Delaware corporation (the “Corporation”),
and James Chappell (“Executive”).

 

WHEREAS, the Corporation and Executive did, as of September 12, 2002, enter into
an Employment Agreement (the “Employment Agreement”) which sets forth the terms
and conditions governing Executive’s employment with the Corporation and
provides Executive with certain severance benefits in the event Executive’s
employment were to terminate in connection with a substantial change in the
ownership or control of the Corporation.

 

WHEREAS, the Employment Agreement does not provide any severance benefits to
Executive in the event his employment with the Corporation terminates in the
absence of a change in control or ownership of the Corporation.

 

WHEREAS, the Corporation and the Executive wish to enter into a separation
agreement pursuant to which certain severance benefits will be paid to the
Executive in connection with his termination of employment with the Corporation
in the absence of such change in control or ownership, provided Executive
executes a general release of all claims he might otherwise have against the
Corporation, its officers, employees, members of its board of directors and
agents.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Termination of Employment. Executive’s employment with the Corporation shall
terminate on June 30, 2003 (the “Termination Date”), and Executive shall cease
to have any further duties or responsibilities as an employee of the
Corporation. and shall no longer represent himself as an officer, employee or
agent of the Corporation. In connection with such termination of employment,
Executive shall, in accordance with the provisions of his Employment Agreement,
be paid (i) any unpaid base salary earned for services rendered through the
Termination Date, and (ii) the dollar sum of $26,442.00 representing the value
of all accrued and unused vacation benefits based upon Executive’s most recent
level of base salary (200 hours times $132.20 equivalent hourly rate). In
addition, the Executive shall be entitled to the severance benefits set forth
below, provided he complies with the general release requirements of this
Agreement.

 

2. General Release. Executive shall, on the Termination Date, execute and
deliver to the Corporation a general release, in substantially the form attached
as Exhibit A to this Agreement, pursuant to which the Executive releases the
Corporation and its officers, directors, employees and agents from any and all
claims the Executive may otherwise have with respect to the terms and conditions
of his employment with the Corporation and the termination of that employment
(other than his rights and entitlement to the payments and benefits provided
under this Agreement). Provided such general release is not revoked by Executive
and becomes effective in accordance with applicable law, Executive shall become
entitled to the severance benefits set forth in Paragraph 3.



--------------------------------------------------------------------------------

3. Severance Benefits. The severance benefits payable to Executive in accordance
with the terms and conditions of this Agreement shall consist of the following:

 

(a) Salary Continuation Payments. The Executive shall be entitled to receive a
total cash severance payment equal to sixty one (61) times the Weekly Rate of
Base Salary in effect for him on his Termination Date. Such payments shall be at
biweekly intervals over the sixty-one (61)-week period measured from the
Termination Date, with the first such biweekly payment to be made within three
(3) business days following the date the general release required of the
Executive pursuant to Paragraph 2 becomes effective. Each payment shall be
subject to the Corporation’s collection of all applicable federal, state and
local income and employment withholding taxes and any other amounts required to
be deducted or withheld by the Corporation under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.
For purposes of this Paragraph 3, the Weekly Rate of Base Salary is the dollar
amount of $5,288.46 which is obtained by dividing the annual rate of base salary
in effect for the Executive on his Termination Date ($275,000.00) by fifty two
(52).

 

(b) Health Care Coverage. Continued health care coverage under the Corporation’s
medical plan shall be provided, without charge, to the Executive and his
eligible dependents upon his election to receive such continued health care
coverage under Code Section 4980B (“COBRA”). Such Corporation-paid coverage
shall continue until the earlier of (i) the expiration of the twelve (12)-month
period measured from the first day of the calendar month following the calendar
month in which his Termination Date occurs or (ii) the first date on which the
Executive and his eligible dependents are covered under another employer’s
health benefit program without exclusion for any pre-existing medical condition.
Any additional health care coverage to which the Executive and his dependents
may be entitled under COBRA following the period of such Corporation-paid
coverage shall be at the Executive’s sole cost and expense.

 

(c) Partial Option Acceleration. The vesting schedule in effect for each
outstanding option held by the Executive under the Corporation’s 1995 Stock
Option/Stock Issuance Plan (collectively the “Options”) on his Termination Date
will be accelerated by an additional twelve (12) months so that each such Option
shall immediately vest and become exercisable for the additional number of
shares for which that Option would have otherwise been vested and exercisable
under the normal vesting schedule for such Option had the Executive actually
completed an additional twelve (12) months of employment with the Corporation
prior to the Termination Date.

 

Such partial acceleration of the outstanding Options may result in the loss of
favorable tax treatment under Code Section 422 for one or more of the Options
which might have otherwise qualified as incentive stock options under Code
Section 422.



--------------------------------------------------------------------------------

(d) Extension of Exercise Period. For each Option held by Executive on the
Termination Date, Executive shall have until the earlier of (i) the expiration
of the twenty-four (24)-month period measured from such Termination Date or (ii)
the expiration date of the option term in which to exercise that Option. To the
extent the exercise period of any existing Option which is an incentive stock
option under the federal income tax laws is so extended, that Option shall be
deemed to be regranted on the date of this Agreement and may accordingly fail to
retain such incentive stock option status by reason of the One Hundred Thousand
Dollar ($100,000) limit on the initial exercisability of incentive stock options
per calendar year or because the exercise price of that Option is below the fair
market value per share of the Corporation’s common stock on the date of this
Agreement. Accordingly, if the Option does lose such incentive stock option
status, Executive shall recognize immediate taxable income upon the subsequent
exercise of that Option in an amount equal to the fair market value of the
purchased shares less the exercise price paid for those shares, and the
Executive will have to satisfy all applicable income and employment withholding
taxes at the time of such exercise. To the extent any such Option does retain
its incentive stock option status, Executive shall not be entitled to long-term
capital gain treatment upon the subsequent sale of any shares purchased under
that Option unless such sale occurs more than two (2) years after the deemed
regrant date of that Option pursuant to this Agreement and more than one (1)
year after the date such Option is exercised for those shares.

 

4. Proprietary Information.

 

A. Executive hereby acknowledges that the Corporation may have, from time to
time during his period of employment with the Corporation, disclosed to the
Executive confidential information pertaining to the Corporation’s business and
affairs, technology, research and development projects and customer base,
including (without limitation) financial information concerning customers and
prospective business opportunities. All information and data, whether or not in
writing, of a private or confidential nature concerning the business, technology
or financial affairs of the Corporation and its clients (collectively,
“Proprietary Information”) is and shall remain the sole and exclusive property
of the Corporation. All tangible manifestations of such Proprietary Information
(whether written, printed or otherwise reproduced) shall be returned by the
Executive on or before the Termination Date, and Executive shall not retain any
copies or excerpts of the returned items.

 

B. The Executive shall remain subject to the terms and conditions of the
Proprietary Information and Inventions Agreement which he previously executed
with the Corporation, and nothing in this Agreement shall supersede, modify or
affect the Executive’s obligations, duties and responsibilities under such
Proprietary Information and Inventions Agreement, and that agreement shall
accordingly remain in full force and effect.

 

5. Restrictive Covenants.

 

A. During the period Executive is receiving any salary continuation payments or
other severance benefits from the Corporation under Paragraph 3 of this
Agreement, Executive shall not, on his own account or as an employee, agent,
promoter, consultant, partner, officer, director, or shareholder of any other
person, firm, entity, partnership or corporation, own, operate, lease,
franchise, conduct, engage in, be connected with, have any interest in, or
assist



--------------------------------------------------------------------------------

any person or entity engaged in any business that is competitive with the
business that is conducted by the Corporation or is in the same general field or
industry as the Corporation, except as the holder of not more than 1% of the
outstanding stock of a publicly held company or except with the written consent
of the Corporation which shall not be unreasonably withheld. However, should a
Change in Control occur during the such salary continuation period, then the
restrictions of this Paragraph 5.A shall no longer be in effect, and Executive’s
severance benefits under Paragraph 3 shall no longer be subject to any
non-compete restriction and may not be discontinued or terminated under
Paragraph 7 should Executive engage in any competive activity following such
Change in Control.

 

B. For purposes of Paragraph 5.A, a Change in Control shall be deemed to occur
in the event there is a change in the ownership or control of the Corporation
effected through any of the following transactions:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction;

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation;

 

(iii) any transaction or series of related transactions pursuant to which any
person or any group of persons comprising a “group” within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other than
the Corporation or a person that, prior to such transaction or series of related
transactions, directly or indirectly controls, is controlled by or is under
common control with, the Corporation) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Corporation’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Corporation or the acquisition of outstanding securities held by one or more of
the Corporation’s stockholders; or

 

(iv) a change in the composition of the Corporation’s Board of Directors over a
period of thirty-six (36) consecutive months or less such that a majority of the
Board members ceases to be comprised of individuals who either (A) have been
Board members continuously since the beginning of such period, or (B) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (A) who were still in
office at the time the Board approved such election or nomination.



--------------------------------------------------------------------------------

C. For a period of one (1) year following Executive’s termination of employment
with the Corporation, Executive shall not encourage or solicit any of the
Corporation’s employees to leave the Corporation’s employ for any reason or
interfere in any other manner with employment relationships at the time existing
between the Corporation and its employees.

 

6. Continued Indemnification. The indemnification provisions for Officers and
Directors under the Corporation’s bylaws and Directors and Officers Liability
Insurance shall (to the maximum extent permitted by law) remain in effect for
Executive following the Termination Date with respect to all matters, events or
transactions occurring or effected during Executive’s period of employment with
the Corporation.

 

7. Cessation of Severance Benefits. In the event of a material breach by
Executive of any of his obligations under Paragraph 4 or 5 this Agreement or his
Proprietary Information and Inventions Agreement with the Corporation, he shall
cease to be entitled to any further severance benefits under this Agreement,
including (without limitation) any subsequent salary continuation payments or
any further right to exercise any outstanding Options or to receive any
continued health care coverage at the Corporation’s expense.

 

8. Governing Documents. This Agreement, together with (i) the stock option
agreements evidencing the Executive’s currently outstanding Options, (ii) his
existing Proprietary Information and Inventions Agreement and (iii) any
outstanding promissory notes of Executive payable to or to the order of the
Corporation, shall constitute the entire agreement and understanding of the
Corporation and Executive with respect to the payment of severance benefits and
shall supersede all prior and contemporaneous written or verbal agreements and
understandings between the Executive and the Corporation relating to such
subject matter. Accordingly, the Employment Agreement shall, on the Termination
Date, terminate and cease to have any further force or effect This Agreement may
only be amended by written instrument signed by Executive and an authorized
officer of the Corporation.

 

9. Governing Law. The provisions of Agreement shall be construed and interpreted
under the laws of the State of California applicable to agreements executed and
wholly performed within the State of California. If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken, and
the remainder of this Agreement shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the day and year written above.

 

LEGATO SYSTEMS, INC.

By:

 

/s/    GEORGE PURNELL

--------------------------------------------------------------------------------

Title:  

V.P. of Human Resources

--------------------------------------------------------------------------------

 

/s/    JAMES CHAPPELL        

--------------------------------------------------------------------------------

JAMES CHAPPELL



--------------------------------------------------------------------------------

EXHIBIT A

 

GENERAL RELEASE



--------------------------------------------------------------------------------

GENERAL RELEASE

 

GENERAL RELEASE executed this 4th day of June 2003 by James Chappell
(“Executive”) in favor of Legato Systems, Inc., a Delaware corporation (the
“Corporation”), and its predecessors, successors, subsidiaries, officers,
directors, agents, employees and assigns.

 

WHEREAS, Executive and the Corporation did, as of May 21, 2003, enter into a
formal separation agreement (the “Separation Agreement”) pursuant to which
Executive’s employment with the Corporation is to terminate on June 30, 2003
(the “Termination Date”) and Executive is to be paid certain severance benefits
set forth in such Separation Agreement.

 

WHEREAS, the severance benefits payable to Executive under the Separation
Agreement are expressly conditioned upon his execution and delivery to the
Corporation of a formal general release of all claims against the Corporation
and its predecessors, successors, subsidiaries, officers, directors, agents,
employees and assigns which shall become effective in accordance with applicable
law.

 

NOW, THEREFORE, in consideration for the severance benefits to be provided
pursuant to the Separation Agreement and for other good and valuable
consideration, Executive hereby agrees as follows:

 

1. Executive hereby waives and releases and promises never to assert any claims
or causes of action, whether or not now known, against the Corporation, its
predecessors, successors, subsidiaries, officers, directors, agents, employees
and assigns (collectively the “Releasees”) with respect to any matter, including
but not limited to, any matter arising out of or connected with Executive’s
employment with the Corporation or the termination of that employment, including
without limitation, claims of wrongful discharge, emotional distress,
defamation, fraud, breach of contract, breach of the covenant of good faith and
fair dealing, any claims of discrimination or harassment based on sex, age,
race, national origin, disability or on any other basis, under Title VII of the
Civil Rights Act of 1964, as amended, the federal Family and Medical Leave Act,
the California Family Rights Act, the California Fair Employment and Housing
Act, the Age Discrimination in Employment Act of 1967, as amended, the
California Labor Code, and all other laws and regulations relating to
employment. The only claims not waived by Executive under this Agreement include
claims for:

 

  (a)   unemployment or any state disability insurance benefits pursuant to the
terms of applicable state law;

 

  (b)   workers’ compensation insurance benefits under the terms of any workers’
compensation insurance policy or fund;

 

  (c)   continued participation in certain of the Company’s group benefit plans
pursuant to Internal Revenue Code Section 4980B (“COBRA”) (provided Executive is
eligible under COBRA rules and requirements); and

 



--------------------------------------------------------------------------------

  (d)   the severance benefits expressly provided Executive under the Separation
Agreement.

 

2. Executive hereby expressly waives and releases any and all rights and
benefits under Section 1542 of the Civil Code of the State of California (or any
analogous law of any other state) against Releasees, which reads as follows:

 

“A general release does not extend to claims which the creditor [i.e. employer]
does not know or suspect to exist in his favor at the time of executing the
release, which, if known by him, must have materially affected his settlement
with the debtor [i.e. employee].”

 

3. Nothing contained in this General Release shall constitute or be treated as
an admission by Executive or the Corporation of liability, of any wrongdoing, or
of any violation of law.

 

4. This General Release has been made in California and is governed by
California law. If any part of this General Release is found to be invalid, the
remaining parts of this General Release will remain in effect as if there were
no invalid part.

 

5. Executive shall have up to twenty-one (21) days following the execution date
of the Separation Agreement within which to review this General Release and
discuss it with legal counsel attorney of Executive’s own choosing regarding
whether or not Executive should execute this General Release.

 

6. Executive shall have a period of seven (7) days following the execution of
this General Release in which to revoke such General Release by delivering a
letter of revocation to the Corporation at the following address:

 

Legato Systems, Inc.

2350 West El Camino Real

Mountain View, CA 94040

Attention: General Counsel

 

7. Because of such revocation period, Executive understand that none of the
severance benefits set forth in the Separation Agreement shall become payable to
Executive until the eighth day after the date Executive executes this General
Release, provided Executive does not revoke this General Release at any time
before such date.



--------------------------------------------------------------------------------

8. Should Executive validly revoke this General Release in accordance with the
provisions of Paragraphs 5 and 6 above, then Executive shall not be entitled to
any severance benefits under the Separation Agreement, including (without
limitation), salary continuation payments, COBRA health care coverage at the
Corporation’s expense, partial vesting acceleration of his outstanding options
to acquire shares of the Corporation’s common stock and an extended
post-termination exercise period for those options.

 

/s/    JAMES P. CHAPPELL        

--------------------------------------------------------------------------------

JAMES CHAPPELL

 